     Case 1:21-cv-00436-AWI-HBK Document 6 Filed 03/19/21 Page 1 of 3


1
2
3
4
5
6
7
8
                                      UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11
     Daisy Bueno, individually and as guardian ad       CASE NO.: 1:21-cv-00436-HBK
12   litem of S.B., a minor,

13                      Plaintiffs,
                                                        ORDER GRANTING MOTION TO
14          v.                                          APPOINT GUARDIAN AD LITEM FOR
                                                        MINOR PLAINTIFF S.B.
15   Bass Lake Joint Union Elementary School
     District,                                          Doc. No. 2.
16
                        Defendant.
17
18
19
20          Pending before the Court is Plaintiffs’ Complaint asserting causes of action under Section

21   504 of the Rehabilitation Act, Title II of the Americans with Disabilities Act, and for attorney’s
22   fees pursuant to 20 U.S.C. § 1415, against Defendant Bass Lake Joint Union Elementary School,
23
     filed on March 16, 2021. (Doc. No. 1). Plaintiff S.B., a minor child, accompanied the
24
     Complaint with a motion seeking appointment of his mother, Daisy Bueno, as his guardian ad
25
     litem. (Doc. No. 2).
26
27          Federal Rule of Civil Procedure 17 provides for a representative of a minor to sue or defend

28   on a minor’s behalf. Fed. R. Civ. P. 17(c). This requires the court to take whatever measures it



                                                                                          Page 1
     Case 1:21-cv-00436-AWI-HBK Document 6 Filed 03/19/21 Page 2 of 3


1    deems appropriate to protect the interests of the individual during the litigation. United States v.

2    30.64 Acres of Land, More or Less, Situated in Klickitat Cty., State of Wash., 795 F.2d 796, 805 (9th

3    Cir. 1986). The appointment of the guardian ad litem is more than a mere formality. Id. The

4    “guardian ad litem is authorized to act on behalf of his ward and may make all appropriate decisions

5    in the course of specific litigation.” Id. The “guardian ad litem need not possess any special

6    qualifications,” but must “be truly dedicated to the best interests of the person on whose behalf he

7    seeks to litigate.” AT&T Mobility, LLC v. Yeager, 143 F.Supp.3d 1042, 1053-54 (E.D. Cal. 2015)

8    (citations omitted). The guardian ad litem cannot face an impermissible conflict of interest with the

9    ward and courts consider the candidate’s “experience, objectivity, and expertise,” along with the

10   previous relationship with the ward. 143 F.Supp.3d at 1054 (citations omitted).

11          “[W]hen a parent brings an action on behalf of a child, and it is evident that the interests of

12   each are the same, no need exists for someone other than the parent to represent the child’s interests

13   under Rule 17(c).” Gonzalez v. Reno, 86 F.Supp.2d 1167, 1185 (S.D. Fla.), aff’d sub nom. Gonzalez

14   v. Reno, 212 F.3d 1338 (11th Cir. 2000). While a parent is generally appointed as guardian ad litem,

15   there are situations where the best interests of the minor and the interests of the parent conflict.

16   Anthem Life Ins. Co. v. Olguin, No. 1:06-CV-01165 AWINEW, 2007 WL 1390672 at *2 (E.D. Cal.

17   May 9, 2007). Therefore, a parent is not entitled as a matter of right to act as guardian ad litem for

18   the child. Id.

19          The court has considered the application of Daisy Bueno for appointment as guardian ad

20   litem for S.B. Daisy Bueno is a party to the instant action, suing individually, along with S.B.,

21   concerning issues S.B. has allegedly encountered with provision of education and resources.

22   According to the Complaint, S.B. has a diagnosis of Trisomy-5p, a rare genetic disorder. Doc. Nos.

23   1 at 3; 1-1. Among other medical complications, S.B. has a seizure disorder, developmental delays,

24   intellectual disability, and as of late, will require a breathing tube. Id. at 6-7. Daisy Bueno is the

25   natural mother of the minor Plaintiff S.B. Upon review of the pleadings, the court does not find any

26   apparent conflict of interest or any other factors that demonstrate such appointment is not in the best

27   interests of the minor.

28          Accordingly, it is ORDERED:



                                                                                            Page 2
     Case 1:21-cv-00436-AWI-HBK Document 6 Filed 03/19/21 Page 3 of 3


1             1. Plaintiff S.B.’s “Petition for Guardian ad Litem” is GRANTED; and

2             2. Daisy Bueno is appointed as Plaintiff S.B.’s guardian ad litem.

3
4    IT IS SO ORDERED.

5
     Dated:      March 18, 2021
6                                                      HELENA M. BARCH-KUCHTA
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                     Page 3
